DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-32 are pending.
Claims 1-32 are rejected.
Priority
Claims 1-32 are given the benefit of Provisional Application No. 62/745,946, filed 15 October 2018.
Specification
The substitute specification received on 06 November 2019 has been entered into the application file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 15 October 2019. These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 4, 5, 18, 19, 20, and 21 are indefinite for recitation of a limitation of a figure or table at line 2. Where possible, claims are to be complete in themselves (MPEP 2173.05(s)). A possible solution would be to insert the table into the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion).
Following the flowchart in MPEP 2106:
Eligibility Step 1
	The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
	In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Independent claim 1 recites a computer-implemented method of indicating a likelihood of microsatellite instability comprising comparing the mapping of the first plurality to the mapping of the second plurality, and determining the likelihood of microsatellite instability based on the comparison. Independent claim 17 recites a computing device comprising one or more processors configured to execute the method of claim 1. Independent claims 1 and 17, but for the use of a generic computer, recite the mental process and mathematical concept grouping of abstract ideas noted above.
Dependent claims 2-5 and 18-21 further recite a mental process of considering data of MSI loci listed in Table 1. Dependent claims 6 and 22 further recite a mental process of mapping reads containing 3-6 base pairs. Dependent claims 7 and 23 further recite a mental process of mapping at least 30-40 genomic sequencing reads. Dependent claims 8 and 24 further recite a mental process and mathematical concept of determining whether the mapping of the first and second plurality of genomic sequencing reads meet a minimum coverage. Dependent claims 9 and 25 further recite a mental process and mathematical concept of replacing the mapping of the second plurality of genomic sequencing reads when minimum coverage is not met with mean and variance data from a trained sequencing data before performing the comparison. Dependent claims 10 and 26 further recite a mental process of comparing the mapping of the first plurality to the mapping of the second plurality, determining the likelihood of microsatellite instability based on the comparison, and measuring changes in the number of repeat units in the first plurality of genomic sequencing reads from the tumor specimen to the number of repeat units in the second plurality of genomic sequencing reads from the matched-normal specimen. Dependent claims 11 and 27 further recite a mental process comprising comparing the mapping of the first plurality to the mapping of the second plurality and a mathematical concept of determining the likelihood of microsatellite instability based on the comparison using a Kolmogorov-Smirnov test. Dependent claims 12 and 28 further recite a mathematical concept of calculating a p value and mental process of determining the likelihood of microsatellite instability based on a p value. Dependent claims 13 and 29 further recite a mental process of determining the likelihood of microsatellite instability as high, stable, or equivocal. Dependent claims 14 and 30 further recite a mental process and a mathematical concept determining whether microsatellite instability is high, stable, or equivocal based on percent probability calculations. Dependent claims 15 and 31 further recite a mental process of determining a therapeutic based on the determined likelihood of microsatellite instability. Dependent claims 16 and 32 further recite a mental process of selecting from a group of therapeutics. 
Eligibility Step 2A: Prong two
	In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
This judicial exception is not integrated into a practical application because the additional element of a computer in claims 1 and 17 does not improve the functioning of a generic computer. The additional element in claims 1 and 17 of generating a report is a data gathering step that does not integrate the recited judicial exception into a practical application. Thus, the claims do not integrate the abstract ideas into practical application (MPEP 2106.05(f)).
Data gathering steps are not an abstract idea, but rather they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application.
	Claims 1 and 17 do not recite additional elements which would integrate a judicial exception into a practical application.
Eligibility Step 2B
	Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they amount to significantly more than the judicial exception (MPEP 2106.05A i-vi).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the additional element of a computer and generating a report in claims 1 and 17 are conventional computer components and processes.
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

        II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s). The data gathering steps provide the data for the judicial exceptions, which are carried out by a general-purpose computer. Thus, there is not any non-routine step or element that has been clearly identified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cotes-Ciriano et al. (cited in the Information Disclosure Statement received 31 March 2020) in view of Hause et al. (Nature Medicine. 2016. Vol. 22(11), pp. 1342-1352), Barber et al. (IEEE Symposium on Computational Intelligence in Bioinformatics and Computational Biology (CIBCB). 2012. pp. 237-243), Cicek et al. (The Journal of Molecular Diagnostics. 2011. Vol. 13(3), pp. 271-281), Rosner et al. (Current Colorectal Cancer Reports. 2009. Vol. 5, pp. 40-47), and Myint et al. (Journal of Hematology & Oncology. 2017. Vol. 10(86), pp. 1-12).
Independent claim 1 recites a computer-implemented method of indicating likelihood of microsatellite instability, the method comprising: for each locus in a plurality of microsatellite instability (MSI) loci: mapping a first plurality of genomic sequencing reads from a tumor specimen to the locus; mapping a second plurality of genomic sequencing reads from a matched-normal specimen to the locus; comparing the mapping of the first plurality to the mapping of the second plurality and determining the likelihood of microsatellite instability based on the comparison; and generating a report indicating the determined likelihood of microsatellite instability. Independent claim 17 recites a computing device configured to indicate a likelihood of microsatellite instability, the computing device comprising one or more processors configured to: for each locus in a plurality of microsatellite instability (MSI) loci: map a first plurality of genomic sequencing reads from a tumor specimen to the locus; map a second plurality of genomic sequencing reads from a matched-normal specimen to the locus; compare the mapping of the first plurality to the mapping of the second plurality and determine the likelihood of microsatellite instability based on the comparison; and generate a report indicating the determined likelihood of microsatellite instability.
Dependent claim 2 further recites the plurality of MSI loci includes at least one locus listed in Table 1. Dependent claim 3 further recites the plurality of MSI loci includes all of the loci listed in Table 1. Dependent claim 4 further recites the plurality of MSI loci includes at least one locus on a chromosome listed in Table 1. Dependent claim 5 further recites each locus in the plurality of MSI loci is positioned on a chromosome listed in Table 1. Dependent claim 6 further recites the mapping the first plurality comprises mapping reads containing 3-6 base pairs, and the mapping the second plurality comprises mapping reads containing 3-6 base pairs. Dependent claim 7 further recites mapping the first plurality of genomic sequencing reads comprises mapping at least 30-40 genomic sequencing reads from the tumor sample; and mapping the second plurality of genomic sequencing reads comprises mapping at least 30-40 genomic sequencing reads from the normal sample. Dependent claim 8 further recites when mapping the first plurality of genomic sequencing reads, determining if at least 20-30 microsatellites meet a coverage minimum; and when mapping the second plurality of genomic sequencing reads, determining if at least 20- 30 microsatellites meet a coverage minimum. Dependent claim 9 further recites if at least 20-30 microsatellites do not meet the coverage minimum when mapping the second plurality of genomic sequencing reads, then replacing the mapping of the second plurality of genomic sequencing reads with mean and variance data from a trained sequencing data before performing the comparison. Dependent claim 10 further recites comparing the mapping of the first plurality to the mapping of the second plurality and determining the likelihood of microsatellite instability based on the comparison by measuring changes in the number of repeat units in the first plurality of genomic sequencing reads from the tumor specimen to the number of repeat units in the second plurality of genomic sequencing reads from the matched-normal specimen. Dependent claim 11 further recites comparing the mapping of the first plurality to the mapping of the second plurality and determining the likelihood of microsatellite instability based on the comparison using a Kolmogorov-Smirnov test. Dependent claim 12 further recites determining the likelihood of microsatellite instability based on a p value. Dependent claim 13 further recites determining the likelihood of microsatellite instability as microsatellite instability high (MSI-H), microsatellite stable (MSI-S), or microsatellite equivocal (MSI-E). Dependent claim 14 further recites MSI-H is > about 70% probability, MSI-E is between about 50% and about 70% probability, and MSI-S is < about 50%, where "about" is defined as between 0% to 10% +/- difference. Dependent claim 15 further recites determining a therapeutic for a subject based on the determined likelihood of microsatellite instability. Dependent claim 16 further recites the therapeutic is selected from the group consisting of fluoropyrimidine, oxaliplatin, irinotecan, Ipilimumab, nivolumab, Pembrolizumab, an anti-PD-L1 antibody (e.g., durvalumab), an anti-CTLA antibody (e.g., tremelimumab), and checkpoint inhibitor (e.g., PD-1 inhibitor, PD-L1 inhibitor, PD-L2 inhibitor, CTLA- 4 inhibitor). Dependent claim 18 further recites the plurality of MSI loci includes at least one locus listed in Table 1. Dependent claim 19 further recites the plurality of MSI loci includes all of the loci listed in Table 1. Dependent claim 20 further recites the plurality of MSI loci includes at least one locus on a chromosome listed in Table 1. Dependent claim 21 further recites each locus in the plurality of MSI loci is positioned on a chromosome listed in Table 1. Dependent claim 22 further recites mapping the first plurality by mapping reads containing 3-6 base pairs, and mapping the second plurality by mapping reads containing 3-6 base pairs. Dependent claim 23 further recites mapping the first plurality of genomic sequencing reads by mapping at least 30-40 genomic sequencing reads from the tumor sample; and mapping the second plurality of genomic sequencing reads by mapping at least 30-40 genomic sequencing reads from the normal sample. Dependent claim 24 further recites when mapping the first plurality of genomic sequencing reads, determine if at least 20-30 microsatellites meet a coverage minimum; and when mapping the second plurality of genomic sequencing reads, determine if at least 20-30 microsatellites meet a coverage minimum. Dependent claim 25 further recites if at least 20-30 microsatellites do not meet the coverage minimum when mapping the second plurality of genomic sequencing reads, then replace the mapping of the second plurality of genomic sequencing reads with mean and variance data from a trained sequencing data before performing the comparison. Dependent claim 26 further recites comparing the mapping of the first plurality to the mapping of the second plurality and determine the likelihood of microsatellite instability based on the comparison by measuring changes in the number of repeat units in the first plurality of genomic sequencing reads from the tumor specimen to the number of repeat units in the second plurality of genomic sequencing reads from the matched-normal specimen. Dependent claim 27 further recites comparing the mapping of the first plurality to the mapping of the second plurality and determine the likelihood of microsatellite instability based on the comparison using a Kolmogorov-Smirnov test. Dependent claim 28 further recites determining the likelihood of microsatellite instability based on a p value. Dependent claim 29 further recites determining the likelihood of microsatellite instability as microsatellite instability high (MSI-H), microsatellite stable (MSI-S), or microsatellite equivocal (MSI-E). Dependent claim 30 further recites MSI-H is > about 70% probability, MSI-E is between about 50% and about 70% probability, and MSI-S is < about 50%, where "about" is defined as between 0% to 10% +/- difference. Dependent claim 31 further recites determining a therapeutic for a subject based on the determined likelihood of microsatellite instability. Dependent claim 32 further recites the therapeutic is selected from the group consisting of fluoropyrimidine, oxaliplatin, irinotecan, Ipilimumab, nivolumab, Pembrolizumab, an anti-PD-L1 antibody (e.g., durvalumab), an anti-CTLA antibody (e.g., tremelimumab), and checkpoint inhibitor (e.g., PD-1 inhibitor, PD-L1 inhibitor, PD-L2 inhibitor, CTLA-4 inhibitor).
Cortes-Ciriano teaches a computer-implemented method and a computing device comprising one or more processors configured to indicate a likelihood of microsatellite instability (page 11, column 1, para. 5) for each locus in a plurality of microsatellite instability (MSI) loci comprising: mapping a first plurality of genomic sequencing reads from a tumor specimen to the locus (page 10, column 2, Methods); mapping a second plurality of genomic sequencing reads from a matched-normal specimen to the locus (page 10, column 2, Methods); comparing the mapping of the first plurality to the mapping of the second plurality and determining the likelihood of microsatellite instability based on the comparison (pages 2-3, Results); generating a report indicating the determined likelihood of microsatellite instability (page 9, Figure 5); the plurality of MSI loci includes at least one locus listed in Table 1 (pages 13-34, Supplementary Table 13); the plurality of MSI loci includes all of the loci listed in Table 1 (pages 13-34, Supplementary Table 13); the plurality of MSI loci includes at least one locus on a chromosome listed in Table 1 (pages 13-34, Supplementary Table 13); and each locus in the plurality of MSI loci is positioned on a chromosome listed in Table 1 (pages 13-34, Supplementary Table 13). 
	Cortes-Ciriano et al. does not teach that mapping the first plurality comprises mapping reads containing 3-6 base pairs, and mapping the second plurality comprises mapping reads containing 3-6 base pairs; mapping the first plurality of genomic sequencing reads comprises mapping at least 30-40 genomic sequencing reads from the tumor sample; mapping the second plurality of genomic sequencing reads comprises mapping at least 30-40 genomic sequencing reads from the normal sample; when mapping the first plurality of genomic sequencing reads, determining if at least 20-30 microsatellites meet a coverage minimum, and when mapping the second plurality of genomic sequencing reads, determining if at least 20- 30 microsatellites meet a coverage minimum; if at least 20-30 microsatellites do not meet the coverage minimum when mapping the second plurality of genomic sequencing reads, then replacing the mapping of the second plurality of genomic sequencing reads with mean and variance data from a trained sequencing data before performing the comparison; comparing the mapping of the first plurality to the mapping of the second plurality and determining the likelihood of microsatellite instability based on the comparison by measuring changes in the number of repeat units in the first plurality of genomic sequencing reads from the tumor specimen to the number of repeat units in the second plurality of genomic sequencing reads from the matched-normal specimen; comparing the mapping of the first plurality to the mapping of the second plurality and determining the likelihood of microsatellite instability based on the comparison using a Kolmogorov-Smirnov test; determining the likelihood of microsatellite instability based on a p value; determining the likelihood of microsatellite instability as microsatellite instability high (MSI-H), microsatellite stable (MSI-S), or microsatellite equivocal (MSI-E); MSI-H is > about 70% probability, MSI-E is between about 50% and about 70% probability, and MSI-S is < about 50%, where "about" is defined as between 0% to 10% +/- difference; determining a therapeutic for a subject based on the determined likelihood of microsatellite instability wherein the therapeutic is selected from the group consisting of fluoropyrimidine, oxaliplatin, irinotecan, Ipilimumab, nivolumab, Pembrolizumab, an anti-PD-L1 antibody (e.g., durvalumab), an anti-CTLA antibody (e.g., tremelimumab), and checkpoint inhibitor (e.g., PD-1 inhibitor, PD-L1 inhibitor, PD-L2 inhibitor, CTLA- 4 inhibitor).
	Hause et al. teaches that mapping the first plurality comprises mapping reads containing 3-6 base pairs (page 1351, column 1, para. 1), and mapping the second plurality comprises mapping reads containing 3-6 base pairs (page 1351, column 1, para. 1); mapping the first plurality of genomic sequencing reads comprises mapping at least 30-40 genomic sequencing reads from the tumor sample (page 1342, column 2, Results: para. 1), and mapping the second plurality of genomic sequencing reads comprises mapping at least 30-40 genomic sequencing reads from the normal sample (page 1342, column 2, Results: para. 1); when mapping the first plurality of genomic sequencing reads, determining if at least 20-30 microsatellites meet a coverage minimum (page 1348, column 1, para. 1), and when mapping the second plurality of genomic sequencing reads, determining if at least 20- 30 microsatellites meet a coverage minimum (page 1348, column 1, para. 1); comparing the mapping of the first plurality to the mapping of the second plurality and determining the likelihood of microsatellite instability based on the comparison by measuring changes in the number of repeat units in the first plurality of genomic sequencing reads from the tumor specimen to the number of repeat units in the second plurality of genomic sequencing reads from the matched-normal specimen (page 1351, column 1, para. 2); determining the likelihood of microsatellite instability based on the comparison using a Kolmogorov-Smirnov test (page 1351, column 1, para. 2); and determining the likelihood of microsatellite instability based on a p value (page 1351, column 1, para. 2).
	Barber et al. teaches training artificial sequences generated from probabilistic models (page 237, column 2, para. 3) for use during instances when nucleotide sequences (e.g., microsatellites in DNA) contain regions with low information content (page 237, column 1, para. 1), and replacing the mapping of the sequencing reads with mean and variance data from a trained sequencing data before performing the comparison (page 240, column 1, para. 3).
	Cicek et al. teaches determining the likelihood of microsatellite instability as microsatellite instability high (MSI-H), microsatellite stable (MSI-S), or microsatellite equivocal (MSI-E; page 272, column 1, para. 2; and page 273, column 1, para. 2).
Rosner et al. teaches that tumors defined as MSI-H, a given microsatellite should demonstrate MSI frequently (e.g., > 80% of the time), whereas for tumors defined as MSI-L, its instability should be infrequent (e.g., < 20% of the time; page 42, column 2, para. 3). Rosner et al. further teaches that clear clinical and pathologic characteristics distinguish between MSI-H and MSI-L, but the distinction between MSI-L and MSI-S is less apparent (page 42, column 2, para. 2).
Myint et al. teaches determining a therapeutic for a subject based on the determined likelihood of microsatellite instability, wherein the therapeutic is selected from the group consisting of fluoropyrimidine, oxaliplatin, irinotecan, Ipilimumab, nivolumab, Pembrolizumab, an anti-PD-L1 antibody (e.g., durvalumab), an anti-CTLA antibody (e.g., tremelimumab), and checkpoint inhibitor (e.g., PD-1 inhibitor, PD-L1 inhibitor, PD-L2 inhibitor, CTLA- 4 inhibitor; page 9, column 2, Conclusions).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Cotes-Ciriano et al. to incorporate the teachings of Hause et al., in view of Barber et al., Cicek et al., Rosner et al., and Myint et al. One would have been motivated to incorporate the method of Hause et al. because the reference exemplifies the use of statistical computing to construct a genomic classification tool for the status designation of microsatellite instability loci across 18 cancer types (Abstract). This would have accomplished the predictable result demonstrating that MSI status can be accurately classified from evaluating differences between tumor and matched-normal tissue genomic sequencing data (page 1344, column 2, para. 2). One would have been motivated to incorporate the method taught by Barber et al. because the reference exemplifies the use of machine learning based tools for generating artificial sequences that can be used for training and evaluation of classification algorithms that can discriminate nucleotide bases (Abstract). This would have accomplished the predictable result of providing a reference basis for using machine learning tools for generating MSI mean and variance data from trained sequencing data to serve as substitute values to perform the comparison when sequence coverage minimums are not met (page 241, column 1, Conclusion). One would have been motivated to incorporate the method taught by Cicek et al. because the reference exemplifies the use of MSI phenotypes (page 272, column 1, para. 2) and status designators (page 273, column 1, para. 2). This would have accomplished the predictable result of serving as basis for the categorical classification of tumor microsatellite instability (MSI) and the distinction between phenotypes when using markers to classify tumors (Abstract). One would have been motivated to incorporate the method taught by Rosner et al. because the reference exemplifies the use of microsatellite instability in the evaluation colorectal cancer (Abstract). This would have accomplished the predictable result of highlighting the importance of MSI status in disease diagnosis, prognosis, and treatment (Abstract). One would have been motivated to incorporate the method taught by Myint et al. because the reference exemplifies the current clinical progress of modern immunotherapy in the field of gastrointestinal tumors (Abstract). This would have accomplished the predictable result of identifying microsatellite instability (MSI) tumors as a major genomic subtype of gastric cancers (page 2. column 1, para. 4), the ongoing immunotherapy clinical trials (page 4, Table 1), and which trials are showing promising clinical activity (page 9, column 2, Conclusions).
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W. BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.W.B./
Examiner, Art Unit 1671                                                                                                                                                                                             /JOHN S BRUSCA/Primary Examiner, Art Unit 1672